oO Oo ON OO BR WwW DY =

mo NO NO NO NO YP NYO NO | | |S SB SB S| S| SB SS a
N OO 7 fF WD NY |= DOD O© WDA NN OO NO FR WO ND =

28

30

 

McGREGOR W. SCOTT - i
United States Attorney :

  

 

BRIAN A. FOGERTY

Assistant United States Attorney NOV 26 2019

501 I Street, Suite 10-100 CLERK, U.S DISTRICT COURT
Sacramento, CA 95814 EASTERN DISTRICT OYCALIFORNIA
Telephone: (916) 554-2700 by oT

Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION CASE NO. 2:18-SW-1080 AC

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANT CONCERNING: [PROPOSED] ORDER REGARDING MOTION TO
UNSEAL SEARCH WARRANT

Black/Gray NUU Mobile cellular phone, S/N:

LDN5180116290

 

 

 

The United States’ motion to unseal the Search Warrant and this case is GRANTED.

DATED: 1 flo ban

Hon. Carolyn K. Delane
United States Magistraté Judge

 

 

 
